EXHIBIT 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 8,
2015, by and among Oculus Innovative Sciences, Inc., a Delaware corporation,
with its principal place of business at 1129 N. McDowell Blvd., Petaluma, CA
94954 (the “Seller”), Michael Brauser and Barry Honig or their respective
assignee(s) (collectively, the “Buyer”) and, solely with respect to Section 4
and Section 9 of this Agreement, Ruthigen, Inc., a Delaware corporation (the
“Company”) and Dawson James Securities, Inc. (the “Underwriter”).

 

WHEREAS, the Seller owns two (2) million unregistered issued and outstanding
shares of common stock, $0.0001 par value per share (the “Shares”) of the
Company; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Seller
desires to sell the Shares to the Buyer and Buyer desires to acquire the same
subject to the terms in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
and covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.            Definitions. In addition to the terms defined elsewhere in this
Agreement, for the purposes of this Agreement, the following terms have the
meanings set forth below:

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

 

“Closing” shall have the meaning ascribed to such term in Section 5(a) of this
Agreement.

 

“Closing Date” shall have the meaning ascribed to such term in Section 5(a) of
this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Event” means of any merger or consolidation of the Company with or into another
company, corporation or similar entity or the merger or consolidation of another
company, corporation, or assets of a corporation or company into the Company, or
in the case of any sale or conveyance to another corporation or the assets or
other property of the Company.

 

“Event Closing” means the closing of an Event for which the Company enters into
an Event Definitive Agreement prior to the Expiration Date.

 

“Expiration Date” means the 60th calendar day following the date of this
Agreement.

 

“Event Definitive Agreement” means the entry by the Company into a definitive
agreement for an Event. For purposes of clarity, such definitive agreement could
be subject to or pending customary closing conditions, regulatory approvals
and/or shareholder approval and still be considered definitive for purposes of
this Agreement.



 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

“Transfer Agent” means the Company’s transfer agent, and any successor transfer
agent of the Company.

 



1

 

 

2.            sELLER’S STANDSTILL AND BUYER’S PURCHASE.

 

(a) Seller agrees not to market, offer or sell the Shares to any Person from the
date of this Agreement until the Expiration Date (such period of time, the
“Standstill Period”) other than the Buyer.

 

(b) The Buyer irrevocably agrees to purchase all of the Shares upon the Closing
Date (as defined below) (such obligation, the “Purchase”), subject to the
further terms in this Agreement. The Seller shall sell to Buyer, and the Buyer
shall purchase from the Seller on the Closing Date (as defined below), the
Shares.

 

3.            Purchase Price. The purchase price for the Shares to be purchased
by Buyer at the Closing (the “Purchase Price”) shall be $2.75 per share, or an
aggregate of $5,500,000 for all of the Shares.

 

4.            CONSENT TO SALE of THE Shares PURSUANT TO SEPARATION AGREEMENT.
Pursuant to Section 2.1 of that certain Amended Separation Agreement between the
Seller and the Company, dated January 31, 2014, the consent of the Underwriter
and the board of directors of the Company is required for the sale of the Shares
in accordance with the terms of this Agreement. Now, therefore, subject to and
contingent upon an Event Closing, the Underwriter and the Company hereby consent
to the Purchase (the “Consent”), which Consent shall become effective only upon
the occurrence of an Event Closing, if at all, subject to the other conditions
set forth in this Section 4. The Company and Underwriter further warrant that
all necessary corporate actions and approvals by their respective boards of
directors have been obtained in order to provide the Consent. The Consent
provided hereby shall terminate upon the (i) the Expiration Date, if the Company
has not entered into an Event Definitive Agreement by such date; or (ii) the
termination date of the Event Definitive Agreement, if the Company has entered
into an Event Definitive Agreement by the Expiration Date.

 

5.            Closing.

 

(a) The date and time of the closing of the purchase of the Shares (the
“Closing”) by the Buyer shall be 12 noon, New York City time, on such date as
shall be mutually agreed to by the Seller and Buyer, which in no event shall be
prior to, or more than three (3) Business Days after, an Event Closing (such
date on which the Closing actually occurs, the “Closing Date”), at the offices
of Trombly Business Law, PC, 1434 Spruce St., Suite 100, Boulder, CO 80302.

 

(b) On the Closing Date, (i) Buyer shall pay the Purchase Price to the Seller,
by wire transfer of immediately available funds in accordance with the Seller’s
written wire instructions, and (ii) the Seller shall irrevocably instruct the
Transfer Agent to deliver to Buyer one or more stock certificates, evidencing
the Shares Buyer is purchasing and duly executed on behalf of the Seller and
registered in the name of Buyer, within three (3) Business Days after the
Closing.

 

(c) Each party to this Agreement will pay any banker’s, broker’s or finder’s
fees or commissions for which such party is responsible.

 



2

 

 

6.            Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller that, as of the date hereof and as of the Closing Date:

 

(a) Due Organization; Authority. Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(b) No Public Sale or Distribution. Buyer is acquiring the Shares for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, by making the
representations herein, Buyer does not agree to hold any of the Shares for any
minimum or other specific term and reserves the right to dispose of the Shares
at any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act and in accordance with the terms of this
Agreement. Buyer is acquiring the Shares hereunder in the ordinary course of its
business. Buyer does not presently have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Shares.

 

(c) Accredited Investor Status. At the time Buyer was offered the Shares, it
was, and as of the date hereof, and the Closing Date, is (i) an “accredited
investor” as that term is defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Buyer is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

(d) Experience. Buyer, either alone or together with its representatives, as
applicable, has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Shares, and has so evaluated the merits and risks
of such investment. Buyer is able to bear the economic risk of an investment in
the Shares and is able to afford a complete loss of such investment.

 

(e) No General Solicitation. Buyer did not learn of the investment in the Shares
as a result of any general solicitation or general advertising.

 

(f) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of an investment in the Shares nor have such authorities passed upon
or endorsed the merits of the offering of the Shares.

 

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Buyer and shall constitute the legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(j) No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
will not, (i) result in a violation of the organizational documents of Buyer,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.

 



3

 

 

7.            Representations and Warranties of the Seller. The Seller
represents and warrants to Buyer that, as of the date hereof and as of the
Closing Date:

 

(a) Due Organization, Authority. The Seller is a corporation duly organized and
validly existing in good standing under the laws of the jurisdiction of its
incorporation with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Seller and shall constitute the legal, valid
and binding obligation of Seller enforceable against Seller in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(c) No Conflicts. The execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the transactions contemplated hereby
will not, (i) result in a violation of the organizational documents of Seller,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Seller is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Seller, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Seller to perform
its obligations hereunder.

 

(d) Title. Seller is the lawful owner of the Shares, free and clear of all
security interests, liens, encumbrances, equities and other charges that would
limit the transferability of the Shares; except for a restriction on
transferability which may be required by U.S. federal and state securities laws
and the Separation Agreement.

 

(e) Taxes. Seller has paid all taxes on the Shares and there are no liens or
claims on the Shares.

 

(f) No Rights. There are no existing warrants, options, stock purchase
agreements, redemption agreements, calls or rights to subscribe of any character
relating to the Shares.

 

(g) Litigation. The Shares are not subject to current or pending litigation or
to Seller’s knowledge, threatened litigation.

 

(h) No General Solicitation. Neither the Seller, nor any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares. Seller has not engaged any placement agent or other agent in connection
with the sale of the Shares.

 

8.            Acknowledgments of the Buyer.

 

(a) There have been no representations, guarantees or warranties made to the
undersigned Buyer by the Seller, its agents or employees, or any of its agents
or employees, or any other person, expressly or by implication, with respect to
(i) the length of time that the Buyer will be required to remain as owner of the
Shares; and (ii) the possibility that the past performance or experience on the
part of the Company might in any way indicate the predictable results of the
ownership of the Shares or of the overall business of the Company.

 



4

 

 

(b) The Buyer consents to the placement of a legend on any stock certificate
evidencing the Shares being purchased by the Buyer, which legend shall be in
form as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY SIMILAR STATE SECURITIES LAWS.
WITHOUT REGISTRATION, THESE SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND/OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY SUCH TRANSFER WILL
NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, AND/OR APPLICABLE
STATE SECURITIES LAWS AND/OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.”

 

9.            MISCELLANEOUS.

 

(a) Entire Agreement. This Agreement (including the exhibits hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by all parties.

 

(b) Amendments. Provisions of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Seller and
the Buyer; provided, however, Section 4 and Section 9 of this Agreement shall
not be amended or waived without the written consent of the Company and the
Underwriter.

 

(c) Negotiated Agreement. Each of the Seller and Buyer acknowledges that it has
been advised and represented by counsel in the negotiation, execution and
delivery of this Agreement and accordingly agrees that, if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or its representatives drafted
such provision. Each of the Seller and Buyer further acknowledges that the
Company has not participated in the negotiation, execution or delivery of this
Agreement, other than with respect to Section 4 and Section 9.

 

(d) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

(e) Governing Law. This Agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
that would result in the application of the laws of another jurisdiction. The
parties herein waive trial by jury. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT. In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party’s reasonable attorney’s fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled. The parties herein agree
that any action , proceeding or claim against it arising out of or relating in
any way to this Agreement shall be brought and enforced in the courts of the
State of California or the United States District Court for the Northern
District of California, and irrevocably submits to such jurisdiction, which
jurisdiction shall be exclusive. The parties herein waive any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 



5

 

 

(f) Execution. This Agreement and any amendments, waivers, or consents may be
executed in counterparts, each of which shall be deemed an original, but all of
which shall constitute the same agreement. Signed facsimile copies of this
Agreement will legally bind the parties to the same extent as original
documents.

 

(g) Due Diligence. Both the Buyer and Seller acknowledge they have obtained as
much information about the Company as they believe necessary to consummate the
transaction described in this Agreement. Both parties represent that they are
sophisticated investors, have access to counsel and such other advisors as they
deem advisable regarding the transaction. Both Buyer and Seller acknowledge the
sale of the Shares is an off market private transaction and that either the
Buyer or Seller may have information about the Company that the other party does
not. Both Buyer and Seller agree that no liability will exist for failure to
disclose any information known by that party about the Company to the other
party and specifically waive any rights that may arise from failure of Buyer or
Seller to reveal what may be material, non-public information about the Company.

 

(h) Survival. The representations, warranties, agreements and covenants shall
survive the Closing for a period of one (1) year following the Closing Date.

 

(i) Severability. In case any provision in or obligation under this Agreement or
any other Transaction Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(j) Notices. All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the addresses set forth below.

 

If to Buyer at:

 

_____________

_____________



 

If to Seller at:

 

Oculus Innovative Sciences, Inc.

1129 N. McDowell Blvd.

Petaluma, CA 94954

 



6

 

 

With a copy (for informational purposes only) to Seller’s counsel at:

 

Amy Trombly, Esq.

Trombly Business Law, PC

1434 Spruce St., Suite 100

Boulder, CO 80203

 

If to Underwriter at:

 

Dawson James Securities, Inc.
1 North Federal Highway, 5th Floor

Boca Raton, FL 33432

 

With a copy (for informational purposes only) to Underwriter’s counsel at:

 

[__]

 

If to Company at:

 

Ruthigen, Inc.

2455 Bennett Valley Road, Suite C116

Santa Rosa, California 95404

 

With a copy (for informational purposes only) to Company’s counsel at:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Linda Rockett, Esq.

 

 

 

 

[Signature Page Follows.]

 

7

 



 


 

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

Title: Chief Executive Officer

 

 

MICHAEL BRAUSER

 

/s/ Michael Brauser

 

 

BARRY HONIG

 

/s/ Barry Honig

 

 

DAWSON JAMES SECURITIES, INC.

 

Only with respect to Sections 4 & 9 of this Agreement

 

By: /s/ Robert D. Keyser, Jr.

Name: Robert D. Keyser, Jr.

Title: Chief Executive Officer

 

 

RUTHIGEN, INC.

 

Only with respect to Sections 4 & 9 of this Agreement

 

By: /s/ Hoji Alimi

Name: Hoji Alimi

Title: Chief Executive Officer

 



8

 